DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capture unit” in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2010/0215247) in view of Tomita (US 2016/0246187).
Regarding claims 1, 17 and 18, Kitamura teaches a substrate inspection apparatus (figs. 1 and 24) and method comprising: a storage configured to store inspection image data obtained from a captured image (103) of a periphery of a substrate (122), and an inspection recipe (130) ([0048]); and an edge detector configured to detect a target edge (124) as an edge of an inspection target on a basis of the inspection image data stored in the storage by using the inspection recipe stored in the storage ([0048]), wherein each of the edges of the inspection target extends along the periphery of the substrate, the inspection recipe is configured by combining parameters each of which has one option specified among a plurality of options ([0048], [0050] and [0053]).
Kitamura further teaches other sub-process of lithographic performed on the wafer ([0046] and [0047]) but silent to the substrate on which a plurality of films formed thereon as claimed.  
However, Tomita teaches inspection apparatus (fig. 1) comprising: a storage configured to store inspection image data obtained from a capture image of a periphery of a substrate (wafer) on which a plurality of films is formed ([0005] and [0034]-[0038]).
In view of Tomita’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating the teaching as taught by Tomita in order to arrive at the claimed invention. 
Regarding claim 2, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Kitamura further teaches wherein the inspection recipe is configured by combining the parameters each of which has the one option specified by an operation input from an operator ([0048]).
Regarding claim 3, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Both Kitamura and Tomita further teach wherein the storage is configured to store a detection region preset as a region where edge detection by the edge detector is performed, and the edge detector is configured to detect a portion of the target edge located within the detection region by using the inspection recipe and the detection region stored in the storage (Kitamura: [0048] and [0111].  Tomita: [0065]-[0068]).
Regarding claim 4, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Tomita further teaches an edge corrector configured to perform a correction processing of excluding data outside the detection region, from a detection result obtained by the edge detector, wherein the storage is configured to store a detection region preset as a region where edge detection by the edge detector is performed ([0068]).
Regarding claim 5, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Tomita further teaches an edge corrector configured to perform a correction processing of calculating a difference between a reference line calculated by smoothing a data sequence of the target edge detected by the edge detector, and each data piece included in the data sequence, and excluding a data piece in which the difference is larger than a predetermined threshold from data pieces ([0066]-[0069]).
Regarding claim 6, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Tomita further teaches wherein the films include a pre-step film formed prior to the inspection target film ([0034]-[0036]), the storage is configured to store pre-step image data obtained by imaging the periphery of the substrate before formation of the inspection target film after formation of the pre-step film, and the edge detector is configured to detect the target edge by comparing information indicating each of the edges of the films included in the inspection image data and information indicating an edge of the pre-step film included in the pre-step image data ([0053]-[0069]).
Regarding claim 7, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Kitamura further teaches wherein the storage is configured to store a search range that defines a range in which a search for the target 76/ 82edge in an intersecting direction that intersects with the edges of the films included in the captured image is performed, the edge detector is configured to detect the target edge within the search range on the basis of the inspection image data and the search range stored in the storage by using the inspection recipe stored in the storage, and a size of the search range is set according to a variation range of the target edge in the intersecting direction ([0068], [0074], [0144], [0153]-[0159] and [0175]).
Regarding claim 8, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Both Kitamura and Tomita further teach wherein the parameters include at least one selected from a group including a conversion parameter indicating a conversion condition for converting color attributes of the inspection image data, a search direction parameter indicating a direction in which a search for the target edge is performed, a priority parameter indicating a priority for selecting the target edge which is one out of the edges of the films, and a filter parameter indicating whether to use filtering for removing an influence of a disturbance included in the target edge (Kitamura: [0063]-[0066]. Tomita: [0066]-[0069]).
Regarding claims 9-13, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Both Kitamura and Tomita further teach a periphery calculator configured to calculate a position of a theoretical periphery of the substrate; and a width calculator configured to calculate a width between the theoretical periphery of the substrate and the target edge on the basis of position data of the theoretical periphery of the substrate obtained in the periphery calculator and position data of the target edge obtained in the edge detector and further limitations as claimed (Kitamura: [0097]-[0108] and [0126]-[0130].  Tomita: [0058]-[0068]).
Regarding claim 14, Kitamura teaches a substrate processing apparatus (figs. 1 and 24) comprising: an image capture unit (102) configured to acquire a captured image (103) by imaging a periphery of the substrate (wafer 122); a controller (108) configured to inspect a target edge (124) as an edge of an inspection target, wherein the controller includes:  a storage configured to store inspection image data obtained from the captured image, and an inspection recipe (130) ([0048]); and an edge detector configured to detect the target edge on a basis of the inspection image data stored in the storage by using the inspection recipe stored in the storage ([0048]), wherein each of the edges of the inspection target extends along the periphery of the substrate, and the inspection recipe is configured by combining parameters each of which has one option specified among a plurality of options ([0048], [0050] and [0053]).
Kitamura further teaches other sub-process of lithographic performed on the wafer ([0046] and [0047]) but silent to the substrate processing apparatus comprising a film forming processor configured to form a plurality of films on the substrate.  
However, Tomita teaches inspection apparatus (fig. 1) comprising: a film forming processor configured to form a plurality of films on the substrate ([0005] and [0034]-[0038]).
In view of Tomita’s, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating the teaching as taught by Tomita in order to arrive at the claimed invention. 
Regarding claim 15, Kitamura teaches a substrate processing apparatus (figs. 1 and 24) comprising: an image capture unit (102) configured to acquire a captured image (103) by imaging a periphery of the substrate (wafer 122); a controller (108) configured to inspect a target edge (124) as an edge of an inspection target, wherein the controller includes:  a storage configured to store inspection image data obtained from the captured image, a first inspection recipe, and a second inspection recipe (130) ([0048]); and an edge detector configured to detect a first target edge as an edge of one  inspection target on the basis of the inspection image data stored in the storage, by using the first inspection recipe stored in the storage (fig. 21A, [0048] and [0118]), 
and configured to detect a second target edge as an edge of another inspection target on the basis of the inspection image data stored in the storage, by using the second inspection recipe stored in the storage (fig. 21A, [0048] and [0118]), wherein each of the edges of the inspection target extends along the periphery of the substrate, each of the first and second inspection recipes is configured by combining parameters each of which has one option specified among a plurality of options (fig. 23), and a combination of the parameters constituting the first inspection recipe is different from a combination of the parameters constituting the second inspection recipe ([0048], [0050], [0053] and [0117]-[0124]).
Kitamura further teaches other sub-process of lithographic performed on the wafer ([0046] and [0047]) but silent to the substrate processing apparatus comprising a film forming processor configured to form a plurality of films on the substrate.  
However, Tomita teaches inspection apparatus (fig. 1) comprising: a film forming processor configured to form a plurality of films on the substrate ([0005] and [0034]-[0038]).
In view of Tomita’s, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating the teaching as taught by Tomita in order to arrive at the claimed invention. 
Regarding claim 16, Kitamura as modified by Tomita teaches all subject matter claimed as applied above.  Tomita further teaches wherein the film forming processor includes a first nozzle that ejects a processing liquid for forming the first target edge, and a second nozzle that ejects a processing liquid for forming the second target edge, and the controller further includes an edge position adjustor configured to adjust a relative position between each of the first and second nozzles and a separate substrate when the processing liquid is ejected, on the basis of detection results of the first and second target edges, such that positions of edges which correspond to the first and second target edges and are included in a plurality of films to be formed on the separate substrate in the film forming processor approach target values after the films including the first and second target edges are formed ([0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Adachi et al. (US 2016/0260625); Shishido et al. (US 2015/0212019); Urano et al. (US 2013/0343632); Chen et al. (US 2013/0304399); Nozoe et al. (US 2011/0278452); Voges et al. (US 2011/0263049); Kohayase et al. (US 2009/0147248); Jin et al. (US 2009/0122304); Kawamura (US 2007/0229789); Akimoto et al. (US 2006/0165409) and Meeks et al. (US 2006/0250610) are cited because they are related to system and method of wafer edge detection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887